Exhibit 10.1

 

MARK A. HOFFMAN

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

ARTICLE 1

GENERAL PROVISIONS

 

Section 1.01 Employment Agreement. This Amended and Restated Employment
Agreement (“Agreement”) is entered into as of January 4, 2008 by and between
Charlotte Russe Holding, Inc., a Delaware Corporation (the “Company”), and
Mr. Mark A. Hoffman (“Mr. Hoffman”). This Agreement amends and restates in its
entirety that certain Employment Agreement by and between the Company and
Mr. Hoffman dated July 9, 2003, as amended August 31, 2005 and February 14, 2007
(the “Prior Agreement”). Upon execution of this Agreement, the Prior Agreement
shall be of no further force or effect.

 

ARTICLE 2

POSITION AND DUTIES

 

Section 2.01 Position. Company shall employ Mr. Hoffman as its Chief Executive
Officer. During the term of his employment by the Company, Mr. Hoffman shall
also serve as a member of the Company’s Board of Directors (the “Board”).

 

Section 2.02 Duties. Mr. Hoffman shall have such authority and duties which are
customary for the position of Chief Executive Officer and shall perform such
executive-level duties as may be assigned to him by Company or its Board of
Directors which reasonably serve the purpose of this Agreement and/or meet the
needs of Company and its affiliates. Mr. Hoffman shall be based in San Diego at
Company’s headquarters (except as otherwise consented to by Mr. Hoffman) and
shall report only to the Board of Directors of the Company. All other officers
and employees of the Company shall report directly or indirectly to Mr. Hoffman.

 

Section 2.03 Full Attention to Business. During said employment, except for sick
leave, reasonable vacations and excused leaves of absence, Mr. Hoffman shall
devote his full business time energies, interest, abilities and productive
efforts to the business of the Company and its affiliates and shall not, without
the Company’s written consent, render any kind of services to others for
compensation and, in addition, shall not engage in any activity which conflicts
or interferes with the performance of Mr. Hoffman’s duties hereunder.

 

Section 2.04 Covenants Not to Compete During Term. During the Term of this
Agreement and while receiving any severance payouts hereunder, Mr. Hoffman shall
not participate in any capacity in any business engaged in the retail sale of
women’s junior apparel or accessories.

 

ARTICLE 3

TERM OF EMPLOYMENT

 

Section 3.01 Term. Subject to earlier termination as provided in this Agreement,
Mr. Hoffman shall be employed through the last day of the Company’s 2009 fiscal
year (the “Term”). Neither party is under any obligation to renew or extend this
Agreement. Any new employment agreement shall only be effective after having
been reduced to writing and executed by both parties hereto. In the absence of
earlier termination as provided herein, this Agreement shall terminate
automatically on such date. In the event Mr. Hoffman continues to perform
services after this Agreement has terminated, and pending execution of a new
employment agreement, if any, such services shall constitute employment for an
unspecified term, terminable at will, with or without cause or reason, with or
without advance notice, and with or without pay in lieu of advance notice.



--------------------------------------------------------------------------------

ARTICLE 4

COMPENSATION

 

Section 4.01 Salary. Company shall pay Mr. Hoffman an annualized base salary of
$735,000, to be paid in accordance with Company’s pay policy and subject to an
annual increase of 5% during the Term of this Agreement commencing in fiscal
2009.

 

Section 4.02 Stock Options. On July 9, 2003, Mr. Hoffman was granted options to
purchase 150,000 shares of the Company’s common stock under the Charlotte Russe
Holding, Inc. 1999 Equity Incentive Plan at an exercise price of $11.42.

 

Section 4.03 Performance Bonus. For work performed during each of fiscal 2008
and 2009, Mr. Hoffman shall be eligible to receive an annual bonus pursuant to
the Company’s Executive Officer Compensation Program.

 

Section 4.04 Performance Bonus Conditions. The Performance Bonus shall be paid
by check no later than 75 days following fiscal year end. Mr. Hoffman must be
actively employed as of fiscal year end to be eligible for this bonus. If
Mr. Hoffman quits or is fired “for cause” as herein defined in Section 6.04,
there shall be no bonus to Mr. Hoffman in respect of the year of such
termination. If Mr. Hoffman’s employment is terminated prior to fiscal year end
without cause or by reason of Mr. Hoffman’s disability or death or if
Mr. Hoffman terminates his employment for “good reason” (as defined in
Section 6.08 below), Mr. Hoffman shall receive a pro-rata bonus based on actual
performance, to be figured by pro-rating any bonus that would have been paid for
the full fiscal year on a daily basis, to the date of termination.

 

Section 4.05 Health Insurance. Mr. Hoffman and his family shall be entitled to
participate in any Company-provided group medical, vision or dental insurance
plans. Company shall pay the entire cost of premiums for the group medical
insurance. Mr. Hoffman may elect to purchase coverage for himself and his family
for vision care and dental insurance.

 

Section 4.06 Auto Allowance. Mr. Hoffman shall be entitled to an allowance of
$15,000 for the leasing, insurance, and maintenance of an automobile.

 

Section 4.07 Vacation. Mr. Hoffman shall be entitled to three weeks of paid
vacation per year.

 

Section 4.08 Reimbursement of Legal Fees. Mr. Hoffman shall receive
reimbursement for reasonable attorney fees incurred in connection with this
employment agreement. Mr. Hoffman shall submit to Company the legal bills for
reimbursement.

 

Section 4.09 Business Expense Reimbursement. The Company shall reimburse
Mr. Hoffman for all reasonable business expenses incurred and documented
pursuant to the Company’s expense reimbursement policies and practices.

 

Section 4.10 Liability Insurance and Indemnification. Mr. Hoffman shall be added
as an additional named insured under all liability insurance policies now in
force or hereafter obtained covering any officer or director of the Company or
Parent in his or her capacity as an officer or director. The Company and Parent
shall also indemnify Mr. Hoffman in his capacity as an officer or director and
hold him harmless from any cost, expense or liability arising out of or relating
to any act or decisions made by him on behalf of or in the course of performing
services for the Company and Parent to the fullest extent permitted by Delaware
law to the same extent as provided to other officers or directors of the Company
and Parent.

 

Section 4.11 Life Insurance. The Company shall pay for, or promptly reimburse
Mr. Hoffman for, insurance premiums incurred by Mr. Hoffman with respect to a
life insurance policy, provided that the amount of such payments shall in no
event exceed $25,000 per year.



--------------------------------------------------------------------------------

Section 4.12 Certain Additional Payments. The Company shall pay to Mr. Hoffman
such additional amounts (the “Gross-Up Payment”) as are necessary to reimburse
Mr. Hoffman, on an after-tax basis, for all federal, state and local income and
employment taxes (the “Taxes”) payable by Mr. Hoffman with respect to the
payments or benefits received by Mr. Hoffman pursuant to Sections 4.05, 4.06 and
4.11 hereof (the “Payments”), such that the net amount retained by Mr. Hoffman,
after deduction of any Taxes on the Payments and on the Gross-Up Payment, shall
be equal to the Payments.

 

ARTICLE 5

UNFAIR COMPETITION

 

Section 5.01 Conflict of Interest. The Company relies on the integrity and good
judgment of all employees to observe ethical, professional and legal standards,
and good business practices, in the conduct of the Company’s business. In
keeping with ethical business practice, it is critical that Mr. Hoffman refrain
from activities which conflict with the best interest of the Company.

 

Section 5.02 Covenant Not to Misuse Information. Mr. Hoffman previously executed
and agrees to abide by the Trade Secret and Confidentiality Agreement set forth
in Exhibit “A”, which is incorporated herein by reference and made a part
hereof. Mr. Hoffman’s compliance with the terms of Exhibit “A” is a material
requirement of this Agreement.

 

ARTICLE 6

TERMINATION OR RESIGNATION

 

Section 6.01 Termination Without Cause. The Company may terminate this Agreement
at any time, without notice, without cause. In such an event, Company shall
comply with the severance compensation provisions set forth in Sections 6.02 and
6.03.

 

Section 6.02 Termination Without Cause Severance Compensation. In the event
Mr. Hoffman’s employment is terminated by the Company without cause, he shall be
entitled to severance equal to 100% of his annual base salary for one year,
payable on a monthly basis, less required payroll taxes. If Mr. Hoffman breaches
any of his obligations hereunder including, without limitation, Exhibit A
hereto, the company shall be relieved of any obligation hereunder to make
severance payments to Mr. Hoffman.

 

From date of notification by the Company that it has elected to terminate his
employment, Mr. Hoffman will be free to discuss a position with other
prospective employers. Mr. Hoffman may continue with current title and
responsibilities after the termination notice date, upon mutual consent of
Company and Mr. Hoffman. During the period after notification, but prior to
leaving Company, Mr. Hoffman will be entitled to all compensation and employee
benefits under Section 4 of this Agreement until the actual termination.

 

Section 6.03 No Offset or Duty to Mitigate. Mr. Hoffman’s severance benefits
hereunder shall not be offset by any income or earnings from any other
employment he may obtain and Mr. Hoffman shall be under no duty to mitigate the
Company’s damages under this Agreement by obtaining or attempting to obtain
successor employment.

 

Section 6.04 Severance Distribution. The severance compensation payable to
Mr. Hoffman under Section 6.02 of this Agreement will be paid to Mr. Hoffman.
Company shall be entitled to cease making any severance compensation payments
required under this Agreement in the event Mr. Hoffman breaches any provision of
this Agreement or Exhibit “A”.

 

Section 6.05 Termination For Cause. The Company may terminate this Agreement at
any time, without notice, for cause. In such an event, no severance compensation
whatsoever shall be paid to Mr. Hoffman under Section 6.02 or otherwise. For the
purposes of this Agreement, termination for cause shall mean that Mr. Hoffman
was terminated because of: (i) Mr. Hoffman’s willful breach of duty, gross
neglect of duty, gross carelessness or gross misconduct in the performance of
Mr. Hoffman’s duties; (ii) Mr. Hoffman’s conviction of a



--------------------------------------------------------------------------------

crime involving moral turpitude; (iii) Mr. Hoffman’s commission of any act of
dishonesty involving the Company; (iv) Mr. Hoffman’s unauthorized disclosure of
material privileged or confidential information related to the Company or its
employees except as may be compelled by legal process or court order or the
violation of any provision of Exhibit “A”; (v) Mr. Hoffman’s commission of some
willful act or omission which violates material Company policy or procedures, or
otherwise constitutes unethical or detrimental business conduct; or (vi) any
other willful act or omission by Mr. Hoffman which, in the reasonable good faith
opinion of the Company has, or is reasonably likely to have, a material adverse
impact upon the Company or its reputation, provided, however, that with regard
to clauses (i), (v) and (vi) above, Mr. Hoffman’s employment may not be
terminated for cause unless and until the Board has given him reasonable written
notice of its intended actions and specifically describing the alleged events,
activities or omissions giving rise thereto and with respect to those events,
activities or omissions for which a cure is possible, a reasonable opportunity
to cure such breach. In the event that this Agreement is terminated for cause
pursuant to this Section, neither the Company nor Mr. Hoffman shall have any
remaining duties or obligations hereunder except as set forth in Section 6.07 or
Exhibit A hereto, and the Company shall pay to Mr. Hoffman, or his estate,
Mr. Hoffman’s base salary pursuant to Section 4.01, prorated through the date of
termination of this Agreement, and any performance bonus earned for prior
pursuant to Section 4.03 and unpaid as of the date of such termination.

 

Section 6.06 Automatic Termination. (a) This Agreement shall automatically
terminate on the expiration of the Term of the Agreement, unless the parties
expressly agree in writing to renew the Agreement as set forth in Section 3.01.
No severance compensation whatsoever shall be paid to Mr. Hoffman under
Section 6.02 or otherwise in the event of a termination pursuant to this
Section 6.06(a).

 

(b) In the event that Mr. Hoffman’s employment with the Company is terminated by
reason of his death or disability, the Company shall continue to pay his base
salary to him (or to his beneficiary, in the event of his death) for 12 months.

 

Section 6.07 Resignation. Mr. Hoffman may terminate this Agreement by giving the
Company written notice of resignation thirty (30) days in advance of the date of
resignation. Company may, at its sole discretion, upon receiving such notice of
resignation, waive any or all of Mr. Hoffman’s 30 days’ notice period. No
severance compensation whatsoever shall be paid to Mr. Hoffman under
Section 6.02 or otherwise in the event of a termination pursuant to this
Section.

 

Section 6.08 Termination for Good Reason. Mr. Hoffman may, at any time,
terminate his employment with the Company for “good reason” (as defined below).
In such event the Company shall pay Mr. Hoffman severance compensation as if the
Company had terminated Mr. Hoffman’s employment without “cause” under
Section 6.02. For purposes of this Agreement, “good reason” shall mean, without
the express written consent of Mr. Hoffman, the occurrence of any of the
following events: (i) a material alteration, reduction or diminution in the
duties, responsibilities and status of Mr. Hoffman’s position as described in
Article 2 of this Agreement, (ii) the Company’s requiring Mr. Hoffman to be
based anywhere other than at the Company’s headquarters, or anywhere outside of
the San Diego metropolitan area or (iii) a material breach by the Company of
Article 4 of this Agreement; provided, however, that termination by Mr. Hoffman
shall only be deemed for “good reason” if: (a) Mr. Hoffman notifies the Company,
within thirty (30) days after the occurrence of one of the foregoing events,
that he intends to terminate his employment no earlier than thirty (30) days
after providing such notice; (b) the Company does not cure such condition within
thirty (30) days following its receipt of such notice or states unequivocally in
writing that it does not intend to attempt to cure such condition; and
(c) Mr. Hoffman resigns from employment within sixty (60) days following the end
of the period within which the Company was entitled to remedy the condition
constituting good reason but failed to do so.

 

Section 6.09 Termination Obligations: Return of Company Property. Mr. Hoffman
hereby acknowledges and agrees that all property of the Company or any affiliate
thereof in possession of Mr. Hoffman, including without limitation, all books,
manuals, files, financial statements, computer disks, contracts, lists
(including without limitation, customer lists, price lists and/or pricing
schedules, lists or summaries of the Company’s or any affiliate’s costs, lists
of Company’s or any affiliate’s vendors or suppliers), and other documents of
any kind, proprietary information, and equipment furnished to or prepared by
Mr. Hoffman in the course of, or incident to,



--------------------------------------------------------------------------------

his employment belong exclusively to the Company or its affiliates, as the case
may be, and shall be promptly returned to the Company or its affiliates, as the
case may be, upon termination of Mr. Hoffman’s employment for any reason. The
obligations contained in this paragraph shall survive the termination of
Mr. Hoffman’s employment for any reason whatsoever.

 

Section 6.10 Compliance with Section 409A. Benefits payable under this
Agreement, to the extent of payments made from the date of Mr. Hoffman’s
termination through March 15th of the calendar year following such termination,
are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code that payment to Mr. Hoffman be delayed until six (6) months after
separation from service if Mr. Hoffman is a “specified employee” within the
meaning of the aforesaid section of the Internal Revenue Code at the time of
such separation from service.

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

Section 7.01 Entire Agreement. This Agreement contains the entire agreement
between the parties and supersedes all prior oral and written Agreements,
understandings, commitments, and practices between the parties with respect to
the subject matter hereof, including, without limitation, the Prior Agreement.
Other than as expressly set forth herein, Mr. Hoffman and Company acknowledge
and represent that there are no other promises, terms, conditions or
representations (verbal or written) regarding any matter relevant hereto. No
supplement, modification, or amendment of any term, provision or condition of
this Agreement shall be binding or enforceable unless evidenced in writing and
executed by the parties hereto.

 

Section 7.02 California Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, and the venue of any
litigation commenced hereunder shall be San Diego, California.

 

Section 7.03 Partial Invalidity. If the application of any provision of this
Agreement and Exhibit A hereto, or any section, subsection, subdivision,
sentence, clause, phrase, word or portion of this Agreement and Exhibit A hereto
should be held invalid or unenforceable, the remaining provisions thereof shall
not be affected thereby, but shall continue to be given full force and effect as
if the part so held invalid or unenforceable had not been included herein.

 

Section 7.04 Notices. Notices given under this Agreement may be given by
registered or certified mail, return receipt requested, or by personal delivery.
A mailed notice shall be deemed given two (2) business days after mailing.

 

Section 7.05 Mr. Hoffman Acknowledgment. Mr. Hoffman acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promised made by Company other
than those contained in writing herein, and has entered into an Agreement freely
based on his own judgment.

 

Section 7.06 Other Remedies. Nothing in this Agreement shall limit any remedy of
Company under the California Uniform Trade Secrets Act (California Civil Code §
3426 et seq.) or otherwise available under law.

 

Section 7.07 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

Section 7.08 No Assignment. This Assignment may not be assigned or encumbered in
any way by Mr. Hoffman. The Company may assign this Agreement to any successor
(whether by merger, consolidation, or purchase of the Company’s stock) to all or
a controlling interest in the Company’s business, in which case this Agreement
shall be binding upon and inure to the benefit of such successors and assigns.

 

Section 7.09 No Solicitation of Employees. Mr. Hoffman specifically agrees that
during the Term of this Agreement and for a period of two (2) years thereafter,
Mr. Hoffman shall not, directly or indirectly, either for himself or for any
other person, firm, corporation or legal entity, hire any individual who, since
the date of this Agreement through the date of termination, was or is an
employee of the Company or any affiliate thereof or solicit or otherwise
encourage any such individual to leave the employment of the Company or any such
affiliate.

 

Section 7.10 Limitation on Waiver. A waiver of any term, provision or condition
of this Agreement shall not be deemed to be, or constitute a waiver of any other
term, provision or condition herein, whether or not similar. No waiver shall be
binding unless in writing and signed by the waiving party.

 

Section 7.11 Attorneys’ Fees. In the event that any proceeding is commenced
involving the interpretation or enforcement of the provisions of this Agreement,
the Party prevailing in such proceeding shall be entitled to recover its costs
and reasonable attorneys’ fees from the non-prevailing party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the dates set forth below:

 

MARK A. HOFFMAN

   

CHARLOTTE RUSSE HOLDING, INC.

By:

 

/s/    MARK A. HOFFMAN

   

/s/    BERNARD ZEICHNER

     

Its Authorized Agent

Dated: January 4, 2008

    Dated: January 4, 2008



--------------------------------------------------------------------------------

Exhibit A

 

TRADE SECRET AND CONFIDENTIALITY AGREEMENT

 

1. Mark A. Hoffman (hereinafter “Mr. Hoffman”) hereby enters into this Trade
Secret and Confidentiality Agreement (“Agreement”) with Charlotte Russe Holding,
Inc. (hereinafter “Company”). This Agreement sets forth the obligations of
Mr. Hoffman concerning Mr. Hoffman’s use of trade secrets and confidential
information acquired in the course of Mr. Hoffman’s employment with the Company.
This Agreement shall constitute Exhibit “A” to the Employment Agreement dated as
of July 9, 2003 between Mr. Hoffman and Company.

 

2. Confidential Information

 

  a. The parties agree that, during the term of his employment, Mr. Hoffman has
and will have access to and become acquainted with various trade secrets and
confidential information of Company and its affiliates, consisting of documents,
files, computer programs and databases, processes, techniques, patterns,
procedures, and related documentation, compilations of information, records and
specifications including but not limited to:

 

  i. Business Information, such as (but not limited to) the Company’s and its
affiliates’ past, present and future business practices, or techniques, patent
information and applications, leases, contracts, and business plans; and

 

  ii. Financial Information, such as (but not limited to) the Company’s and its
affiliates’ earnings, sales, assets, debts, prices, pricing structure, margins,
volume/quantities of purchases or sales, or other financial data; and

 

  iii. Supply Information, such as (but not limited to) confidential information
relating to reliable or key supplier’s and/or vendor’s names or addresses
including contact persons, terms of supply and/or vendor contracts or particular
transactions, potential suppliers and/or vendors, or other related data that is
not publicly available to other persons who may be engaged in the same business
as the Company; and Marketing Information, such as (but not limited to) prior,
ongoing or proposed marketing programs, presentations or agreements by or on
behalf of the Company and its affiliates, pricing information, customer bonus
programs, prior or existing contracts terms, marketing tests and/or results of
marketing efforts; and

 

  iv. Personnel Information, such as (but not limited to) employees’ personal or
medical histories, compensation, employee incentive programs or other terms of
employment, actual or proposed promotions, hirings, resignations, terminations
or reasons therefor, training methods, or other personnel information; and

 

  v. Customer Information, such as (but not limited to) past, existing or
prospective customers’ names, addresses or backgrounds, customer specifications
and requirements, volumes of purchase, prices that particular or various
customers are charged or pay for services, proposals or agreements between
customers and the Company or its affiliates, status of customers’ accounts, or
other information about actual or prospective customers; and

 

  vi. Customer Trade Secrets, such as (but not limited to) proprietary
information of the Company’s or its affiliates’ customers provided to the
Company or its affiliates for the sole and exclusive purpose of permitting the
Company or its affiliates to market or provide products or services to such
customers or prospective customers.

 

For purposes of this Agreement, the trade secrets and confidential information
referred to in this Paragraph 2 hereafter shall be collectively referred to as
“Confidential Information.”

 

  b.

Prior Employment. Mr. Hoffman acknowledges and understands that if Mr. Hoffman
obtained any proprietary knowledge, inventions, or other trade secret
information from a former employer, Mr. Hoffman is prohibited from using such
trade secret information during the course and scope of



--------------------------------------------------------------------------------

 

Mr. Hoffman’s employment unless: (i) Mr. Hoffman has obtained written consent
from the former employer to do so; and (ii) Mr. Hoffman has fully disclosed such
written consent to Company. Mr. Hoffman further agrees that Mr. Hoffman shall
indemnify the Company against all claims for Mr. Hoffman’s use of any trade
secret information obtained from a former employer.

 

3. Use of Common Property

 

  a. Mr. Hoffman acknowledges that all files, records, information, documents,
computerized records (including customer profiles and databases), drawings,
specifications, formulae, equipment and similar items relating to the business
of Company, its affiliates and/or its customers, whether or not prepared by Mr.
Hoffman and whether or not they constitute Confidential Information: (i) are and
shall remain the exclusive property of the Company or its affiliates; and
(ii) shall not be removed from the premises of the Company or any affiliate
thereof except to the extent such removal is temporary and for the sole and
exclusive purpose of permitting Mr. Hoffman to perform his duties under the
Employment Agreement, unless approved in writing by the Company.

 

  b. All such books, information, records or documents mentioned in Paragraph
3(a) above shall be immediately returned to Company by Mr. Hoffman upon the
Company’s request or upon termination of Mr. Hoffman’s employment relationship
with Company.

 

4. Misappropriation of Confidential Information; Unfair Competition

 

  a. Mr. Hoffman acknowledges that any unauthorized possession, communication,
or use of Confidential Information would enable Mr. Hoffman (or any third party
to whom Mr. Hoffman might disseminate the Confidential Information) to unfairly
compete with the Company or any affiliate thereof, by using the Confidential
Information to its/their advantage.

 

  b. Mr. Hoffman covenants and agrees that Mr. Hoffman will keep all
Confidential Information absolutely confidential and divulge said Confidential
Information only to those other executives of the Company or any affiliate
thereof who absolutely require the information in order to perform duties on
behalf of the Company or any affiliate thereof. Mr. Hoffman further promises and
agrees that Mr. Hoffman shall not misuse, misappropriate or disclose
Confidential Information, directly or indirectly, or use it in any way, either
during the term of employment or thereafter, except as required in connection
with Mr. Hoffman’s duties on behalf of the Company or any affiliate thereof.

 

5. Non-Competition

 

  a. During the employment term and for a period of two (2) years thereafter,
Mr. Hoffman shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any business engaged in the retail sale of women’s junior apparel or
accessories, provided, however, that the “beneficial ownership” by Mr. Hoffman,
either individually or as a member of a “group,” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of not more than two percent (2%) of the
voting stock of any publicly-held corporation shall not be a violation of this
Agreement. This restriction includes engaging in any preparatory activities
respecting the commencement of any business engaged in the retail sale of
women’s junior apparel or accessories.

 

  b. Mr. Hoffman shall, during the two (2) year period following any termination
of his employment with the Company, inform any prospective or actual subsequent
employer of the requirements imposed upon him under this Agreement.

 

6. Non-Solicitation

 

Mr. Hoffman specifically agrees that during the term of this Agreement and for a
period of two (2) years thereafter, Mr. Hoffman shall not, directly or
indirectly, either for himself or for any other person, firm, corporation or
legal entity, hire any individual who, since the date of this Agreement through
the date of



--------------------------------------------------------------------------------

termination, was or is an employee of the Company or any affiliate thereof or
solicit or otherwise encourage any such individual to leave the employment of
the Company or any such affiliate.

 

7. Miscellaneous

 

  a. Mr. Hoffman hereby acknowledges and agrees that any actual or threatened
violation of this Agreement will cause Company immediate and irreparable harm
which cannot be adequately remedied with monetary damages alone. Accordingly,
upon any actual or threatened violation of this Agreement, Mr. Hoffman agrees
that the Company or any affiliate thereof shall be entitled to, and Mr. Hoffman
hereby consents to the immediate issuance of a temporary restraining order,
preliminary and/or permanent injunction, without bond, to prevent Mr. Hoffman or
any entity or person acting in concert with Mr. Hoffman, from revealing or
otherwise utilizing Confidential Information. Such restraining order and/or
injunction shall be in addition to any other rights and/or remedies the Company
or any affiliate thereof may have.

 

  b. This Agreement has been entered into in the State of California, and it is
expressly contemplated by the parties and agreed upon by them that the
interpretation and enforcement hereof shall be governed by the substantive and
procedural laws of the State of California.

 

  c. In the event that any proceeding is commenced involving the interpretation
or enforcement of the provisions of this Agreement, the party prevailing in such
proceeding shall be entitled to recover its reasonable costs and attorneys’
fees.

 

  d. The failure of the Company or any affiliate thereof to exercise any right
or remedy upon any breach or default with respect to any of the terms of this
Agreement, or delay by the Company or any affiliate thereof in exercising any
such right or remedy, shall not operate as a waiver, and no waiver of any type
or amendment of this agreement shall be binding upon the Company or any
affiliate thereof unless evidenced by a writing signed on behalf of the Company
or any affiliate thereof.

 

  e. If the application of any provision of this Agreement, or any action,
subsection, subdivision, sentence, clause, phrase, word or portion of this
Agreement should be held invalid or unenforceable, the remaining provisions
thereof shall not be effected thereby, but shall continue to be given full force
and effect as if the part so held invalid or unenforceable had not been included
herein.

 

  f. This instrument constitutes the entire Agreement of the parties hereto with
respect to its subject matter, and supersedes any other express or implied oral
and written agreements between the parties. Other than as expressly set forth
herein, the parties expressly acknowledge that there are no other promises,
terms, conditions, or representations (verbal or written) regarding any matter
covered by this Agreement. This Agreement shall not be modified, extended or
supplemented in any manner, except by subsequent written contract signed by both
Mr. Hoffman and the Company.

 

8. The parties acknowledge that they have read and understood the terms and
conditions of this Agreement, and that they agree and intend to abide by them.

 

   

Dated: July 9, 2003

      /S/    MARK A. HOFFMAN                 Mark A. Hoffman

Dated: July 9, 2003

   

CHARLOTTE RUSSE HOLDING, INC.

      By   /S/    BERNARD ZEICHNER        